Ogden, J.,
dissenting. I find myself unable to concur, with my brother Judges in the conclusion to which they have arrived, that there was due diligence on the part of the holder of the note to find- the residence of the maker.
It has been always held that due diligence to obtain payment from the maker, is a condition precedent, on which the liability of the endorser depends. In the case of Magruder v. The Bank of Georgetown, 3 Peters’ R., the Supreme Court of the United States held that the endorser having become administrator of the drawer’s estate, who had died before the m'atufity of the note, did not relieve the holder from the obligation of demanding payment of the note in order to charge the endorser.
Scmory is sued as second endorser of Feste's note. The holders of the note,the maker and the endorser all reside in New Orleans. Feste, the maker, was a married man, a house-keeper, and had been for eighteen years well known among the store-keepers on Chartres street. At the time the note was protested, he was living in a rented house at the corner of Port and Casacalvo streets in the third district. There is no evidence that he was absent from the city at the time. The agent of the holders of the note were in the city at the time, and was called upon by the clerk of the notary who was charged with presenting the note and demanding payment for information as to Feste's residence. This agent was a witness on the trial and he states that he told the clerk that *109Peste resided somewhere in the third district — he says he thinks he told him he would endeavor to find out Mate’s residence and that the clerk replied he was going somewhere else to enquire, or that he was going to Petipain’s to enquire. The clerk did go to Petitpain’s, but he states in his testimony that he did not ask Petitpain where Peste lived. In the testimony of this witness given on a previous trial of a suit on the same note against Petitpain, the first endorser, he said that he did ask Mr. Petitpain where Peste resided, and that he answered him to protest the note. In giving his testimony on that trial of this case, he says in one part of his testimony, that he cannot recollect whether he made a demand of Petitpain for Peste's residence. He uses this language: “ generally when I call on a first endorser, I state the steps I have taken to find the drawer, I take it for granted, that that is as much as if I had asked where the drawer lived.” Petitpain was the father-in-law of Peste, and the defendant, Samory, was Petitpain's brother-in-law, and ha'd his store near that of Petitpain.
With the fact conceded that Peste had a residence in the city, and that the notary’s clerk called at his father-in-law’s store for information as to Peste’s residence, how is it to be accounted for that he went away without gaining that information or making any further attempt to find the residence. The only explanation of which it is susceptible, is that furnished by himself, that Mr. Petitpain told him to protest the note. In this correction, he says: “ that after having done every thing he had stated, and Mr. Petitpain telling him to protest the note, caused him to cease making any further enquiry for the drawer. This witness was examined several times and with great minuteness and particularity. The diligence used by him consists according to his statement in his enquiring at Pesie’s late store, at his former residence on Rampart street, and having made enquiries at a coach maker’s, and at a livery stable in the immediate vicinity of the former residence of Peste. At one of these places he was informed that Peste resided in the third municipality, and yet he did not go into the third municipality.
By the agent of the holder of the note, he was also informed that Peste’s residence was in the third municipality. To constitute due diligence which must always depend on the particular circumstances of the case, I think it was the duty of the agent of the' holders of the note on being applied to, for information as to Pesie’s residence, to have made some efforts to ascertain it, and that it was the duty of the notary’s clerk when he went to Petitpain, to have endeavored to find out from him where his son-in-law’s residence was, and to have gone into the third municipality where he had been informed Peste lived and there made enquiries for him at public places. The proposition of the appellant’s counsel, that with proper diligence and enquiry, the presentment and demand of payment could hate been made at Peste’s residence is, I think, fully sustained by the evidence. It is not only shown that he had a residence in the city, which must have been known to many persons living in the third municipality, but it is shown that process from the courts had been served on him, at that domicil. 1 cannot consider as of much weight the testimony of one of the officers of the court, that he had tried for some time to find Peste’s residence without succeeding, because this witness does not state the means used by him to find the residence, and it is therefore impossible to judge whether he used due diligence. The certificate of the notary after stating that he had made careful search and diligent enquiry for the drawer, and that he could not find *110him or his present domicil, goes on to say that it being also the wish of the first endorser that the same should be protested, he had accordingly protested the note. I am satisfied from this certificate and the evidence in connection -with it, that the notary’s clerk did not endeavor to ascertain from Petitpain where Peste resided, and did not go into the third municipality whore he knew Peste resided, because Petitpain, the first endorser, told him to protest the note, and although as to Petitpain, this was sufficient to relieve the notary from the necessity of making a demand of payment from the maker, it did not have this effect in regard to the defendant, Samory, who, I think, is released from liability as endorser, on account of the laehes imputable to the holders of the note.
The judgment of the court below ought in my opinion to be reversed and one rendered for the defendant.